DETAILED ACTION
This action is a response to an application filed on 6/20/20 in which claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 9 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Tao et al. (WO 2017/051245 A1), herein Tao.

	As to claim 14, Tao teaches the53KPCHV0034USCAs toAAaA channel access method, comprising: performing, by a transmission device, channel access based on a priority class, and/or, a Listen Before Talk (LBT) mechanism or a LBT mechanism parameter set, before the transmission device performs data transmission (Tao Fig. 1 (LBT) before transmission burst)  

	As to claim 15, Tao teaches the53KPCHV0034USCAs toAAaA channel access method as claimed in claim 14, wherein the transmission device 10determines the priority class by one of the following modes: the transmission device determines a predefined LBT priority class; the transmission device determines the LBT priority class based on a service type (Tao [0032] LBT class based on service type); the LBT priority class is configured by a base station to the transmission device.  

	As to claim 16, Tao teaches the53KPCHV0034USCAs toAAaA channel access method as claimed in claim 14, wherein LBT mechanisms used 15in the channel access comprise at least one of: an LBT Cat2 mechanism or an enhanced LBT Cat2 mechanism; an LBT Cat4 mechanism; an LBT Cat3 mechanism; or, 20wherein parameters of LBT mechanism parameter sets used in the channel access comprise at least one of: a first CCA duration, a defer period, a maximum contention window CWmax, a minimum contention window CWmin (Tao [0028] for different LPC a contention window size is random selected from the interval [0, CW] for each LPC a set of [CWmin, CWmax] is defined to distinguish priority);, a random backoff value N, and n in a composition of a defer period.  

	As to claim 17, Tao teaches the53KPCHV0034USCAs toAAaA channel access method as claimed in claim 14, comprising at least one of the 25followings: the priority class has a mapping/corresponding relationship with the LBT mechanism (Tao [0032] Table 1); the priority class has a mapping/corresponding relationship with the LBT mechanism parameter set.  

	As to claim 18, Tao teaches the53KPCHV0034USCAs toAAaA channel access method as claimed in claim 14, comprising one of the followings: 30a Quality of Service (QoS) Class Identifier (QCI) has a mapping/corresponding relationship with the LBT priority class; 
	or, different channels and/or different signals and/or different logical channels have a mapping/corresponding relationship with the LBT priority classes (Tao [0032] Table 1 voice and video correspond with highest and next highest);
	 or, a data packet delay and/or a packet loss rate has a mapping/corresponding relationship 35with the LBT priority class; 
	or, GBR and/or Non-GBR resource types have a mapping/corresponding relationship with the LBT priority classes.  

		As to claim 19, Tao teaches the channel access method as claimed in claim 18, wherein that the QCI has a 54KPCHV0034USC5 mapping/corresponding relationship with the LBT priority class comprises one of the followings: an LBT priority class 1 corresponds to a QCI 1 or QCI 5 or QCI 66 (Tao [0032] Table 1 QCI 1 (voice) priority class 1); an LBT priority class 2 corresponds to a QCI 2 or QCI 3 or QCI 6.  

		As to claim 20, Tao teaches a transmission device, configured to perform channel access based on a priority class, 10and/or, a Listen Before Talk (LBT) mechanism or a LBT mechanism parameter set, before the transmission device performs data transmission (Tao Fig. 1 (LBT) before transmission burst)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/051245 A1), herein Tao and Yerramalli et al. (Pub. No.: 2017/0230838), herein Yerramalli.
	As to claim 1, Tao teaches the method for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device, comprising: 
	determining, according to different priority classes, different Listen Before Talk (LBT) mechanisms or different LBT mechanism parameter sets corresponding to the different 10priority classes (Tao [0023] LBT priority class (LPC) with different LBT parameters should be specified);
	 executing contention-based access by using the different LBT mechanisms or the different LBT mechanism parameter sets corresponding to the different priority classes (Tao [0028] for different LPC a contention window size is random selected from the interval [0, CW] for each LPC a set of [CWmin, CWmax] is defined to distinguish priority); and 
	transmitting, based on 15a used LBT mechanism or a used LBT mechanism parameter set, data by utilizing the carrier (Tao Fig. 3 and [0065] performing a LBT operation where LPC selected by transmission burst 1, 2 and 3 is LPC 1, 2 and 1 respectively)

	Tao does not teach

	to an unlicensed carrier
	when a right of using the unlicensed carrier is successfully gained 
	transmitting data by utilizing the unlicensed carrier

	However Yerramalli does teach
	
	to an unlicensed carrier (Yerramalli [0074] transmitting to an unlicensed carrier)
	when a right of using the unlicensed carrier is successfully gained transmitting data by utilizing the unlicensed carrier (Yearamalli [0074] the UE may transmit on the unlicensed band if the LBT is successful)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tao with Yerramalli, because Yerramalli teaches us [0044] A user equipment (UE) operating in unlicensed spectrum may perform autonomous (i.e., unscheduled) uplink (UL) transmissions. The UE may determine that a base station is not transmitting during a particular time period (e.g., by detecting the absence of a control signal). The UE may then perform a listen-before-talk (LBT) procedure and, if the channel is available, may perform an autonomous UL transmission. The autonomous UL transmission may include control information to facilitate decoding. Thus, the base station may receive the control information, and decode the rest of the autonomous UL transmission accordingly. The base station may configure the UE for autonomous UL transmissions when the radio link is established, and may also send dynamic configuration information to initiate, suspend, or reconfigure parameters for autonomous UL transmissions.


	As to claim 9, Tao teaches apparatus for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device, comprising: 
	25a determination unit, configured to determine, according to different priority classes, different Listen Before Talk (LBT) mechanisms or different LBT mechanism parameter sets corresponding to the different priority classes Tao [0023] LBT priority class (LPC) with different LBT parameters should be specified); 
	an execution unit, configured to execute contention-based access by using the different LBT mechanisms or the different LBT mechanism parameter sets 30corresponding to the different priority classes (Tao [0028] for different LPC a contention window size is random selected from the interval [0, CW] for each LPC a set of [CWmin, CWmax] is defined to distinguish priority); and a 
	transmission unit, configured to transmit, based on 15a used LBT mechanism or a used LBT mechanism parameter set, data by utilizing the carrier (Tao Fig. 3 and [0065] performing a LBT operation where LPC selected by transmission burst 1, 2 and 3 is LPC 1, 2 and 1 respectively)

	Tao does not teach

	to an unlicensed carrier
	when a right of using the unlicensed carrier is successfully gained 
	transmitting data by utilizing the unlicensed carrier

	However Yerramalli does teach
	
	to an unlicensed carrier (Yerramalli [0074] transmitting to an unlicensed carrier)
	when a right of using the unlicensed carrier is successfully gained transmitting data by utilizing the unlicensed carrier (Yearamalli [0074] the UE may transmit on the unlicensed band if the LBT is successful)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tao with Yerramalli, for the same reaons stated in claim 1.

	

	As to claim 2, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, wherein the different LBT mechanisms comprise at least one of: 
	an LBT Cat2 mechanism or an enhanced LBT Cat2 mechanism; 
	20an LBT Cat4 mechanism (Tao Fig. 1 Cat 4 (LBT with random backoff and variable contention window); 
	an LBT Cat3 mechanism.
  
	As to claim 3, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, wherein parameters of the LBT mechanism parameter set comprise at least one of:
	 a first CCA duration, a defer period, a maximum contention window CWmax, a 25minimum contention window CWmin, a random backoff value N, and n in a composition of a defer period (Tao [0028] for different LPC a contention window size is random selected from the interval [0, CW] for each LPC a set of [CWmin, CWmax] is defined)


	As to claim 5, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, further comprising: 
	when a plurality of different priority classes are present in one transmission burst or one transmission period or one subframe, contending for the right of using the unlicensed carrier by executing an LBT mechanism according to an LBT parameter corresponding to the highest priority class (Tao [0074] the selected LPC for access is the LPC with the highest priority); or, 
	25contending for the right of using the unlicensed carrier by executing an LBT mechanism according to LBT parameters corresponding to different priority classes respectively; or, 	contending for the right of using the unlicensed carrier by executing an LBT mechanism according to an LBT parameter corresponding to the lowest or second lowest priority class.  

	As to claim 6, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as 30claimed in claim 1, wherein the LBT priority class is determined by one of the following modes: predefined LBT priority class is determined (Tao [0027] there are four LPCs defined); 
	the LBT priority class is determined based on a service type; 
	the LBT priority class is configured by a base station to user equipment (UE).  

35 	As to claim 7, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, wherein a Quality of Service (QoS) Class Identifier (QCI) has a mapping/corresponding relationship with the LBT priority class; or,
different channels and/or different signals and/or different logical channels have a mapping/corresponding relationship with the LBT priority classes (Tao [0032] different signals (voice and video) correspond with LBT priority classes); or
	, a data packet delay and/or a packet loss rate has a mapping/corresponding relationship with the LBT priority class; or, 
	GBR and/or Non-GBR resource types have a mapping/corresponding relationship with 10the LBT priority classes.  

	As to claim 8, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 7, wherein the mapping/corresponding relationship between the different channels and/or different signals and/or different logical channels and the LBT priority classes is determined by one of the following modes: 
	15a predefined mapping/corresponding relationship between the different channels and/or different signals and/or different logical channels and the LBT priority classes is determined (Tao [0032] different signals (voice and video) correspond with LBT priority classes);
	 the mapping/corresponding relationship between the different channels and/or different signals and/or different logical channels and the LBT priority classes is determined through upper-layer configuration; 
	20the mapping/corresponding relationship between the different channels and/or different signals and/or different logical channels and the LBT priority classes is indicated by a base station.  
	As to claim 10, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as 35claimed in claim 1, wherein a mapping/corresponding relationship between the different priority classes and the different LBT mechanisms or different LBT mechanism parameter sets is determined by one of the following modes: 
	a predefined mapping/corresponding relationship between the different priority classes 52KPCHV0034USC5 and the different LBT mechanisms or different LBT mechanism parameter sets is acquired (Tao [0032] different signals (voice and video) correspond with LBT priority classes); 
	the mapping/corresponding relationship between the different priority classes and the different LBT mechanisms or different LBT mechanism parameter sets is indicated by a base station; 
	the mapping/corresponding relationship between the different priority classes and the 10different LBT mechanisms or different LBT mechanism parameter sets is determined through upper-layer signaling; 
	the mapping/corresponding relationship between the different priority classes and the different LBT mechanisms or different LBT mechanism parameter sets is indicated by a specific indication mode. 

	As to claim 11, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 7, wherein that the QCI has a mapping/corresponding relationship with the LBT priority class comprises one of the followings: an LBT priority class 1 corresponds to a QCI 1 or QCI 5 or QCI 66 (Tao [0032] Table 1 QCI 1 (voice) priority class 1); an LBT priority class 2 corresponds to a QCI 2 or QCI 3 or QCI 6. 

	20 As to claim 12, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, wherein values of n in a composition of a defer period corresponding to different priority classes are different; or, for a selected LBT mechanism, a size of a contention window in the LBT mechanism 25parameter set is adjusted according to ACK/NACK fed back in each burst, or an interference measurement situation within a period of time, or different service types (Tao Table 1 and [0032] different values of n different service types (voice or video) different contention window size0 

	As to claim 13, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 5, wherein contending for the right of using the unlicensed carrier by executing an LBT mechanism according to LBT parameters corresponding to different 30priority classes respectively comprises:
	 time-frequency resources are used based on different priority classes coexisting in the same burst or transmission period or subframe in a time division manner (Tao Fig. 1 time-frequency resources of different priority classes in a transmission period); or, 
	multiple contention-based access processes are performed in parallel based on different 35priority classes; and/or,
	 transmission is performed when a random backoff value N descends to 0, the random backoff value N is frozen when the random backoff value N has not descended to 0, and the random backoff value N decrement is continued when the channel is detected to be idle.  
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao, Yerramalli and 15Sugirtharaj et al. (Pub. No.: 2018/0302842), herein Sugirtharaj

	As to claim 4, the combination of Tao and Yerramalli teach the method for configuring contention-based access parameters of an LAA device as claimed in claim 1, 

	Tao nor Yerramalli teach wherein 
	when the contention-based access to the unlicensed carrier is executed unsuccessfully/successfully by using an LBT mechanism parameter set 30corresponding to a current priority class, the method further comprises: 
	selecting, when the contention-based access to the unlicensed carrier is executed unsuccessfully continuously for multiple times within a period of time, a priority class higher than that of the LBT mechanism or LBT mechanism parameter set used in the unsuccessfully executed contention-based access; or, 
	35selecting, when the contention-based access to the unlicensed carrier is executed successfully continuously for multiple times within a period of time, a priority class lower than that of the LBT mechanism or LBT mechanism parameter set used in the successfully executed contention-based access; or, 
	50KPCHV0034USC selecting for a next contention-based access an LBT mechanism or LBT mechanism parameter set corresponding to a priority class higher/lower than that of the LBT mechanism or LBT mechanism parameter set used in the unsuccessfully/successfully executed contention-based access; or,
	 when contention-based access to a channel according to an LBT mechanism or LBT 10mechanism parameter set is executed unsuccessfully for a first preset threshold number of times, selecting for the contention-based access to the channel an LBT mechanism parameter set with a smaller contention window and/or a shorter CCA duration or a simpler or faster LBT mechanism; or, 
	when contention-based access to a channel according to an LBT mechanism or LBT 15mechanism parameter set is executed successfully for a second preset threshold number of times, selecting for the contention-based access to the channel an LBT mechanism parameter set with a larger contention window and/or a longer CCA duration or an LBT mechanism with a more complicated process; or, 
	increasing or decreasing a priority class according to a measured interference variable.  

	However, Sugirtharaj does teach 

	when the contention-based access to the unlicensed carrier is executed unsuccessfully/successfully by using an LBT mechanism parameter set 30corresponding to a current priority class, the method further comprises: 
	selecting, when the contention-based access to the unlicensed carrier is executed unsuccessfully continuously for multiple times within a period of time, a priority class higher than that of the LBT mechanism or LBT mechanism parameter set used in the unsuccessfully executed contention-based access; or, 
	35selecting, when the contention-based access to the unlicensed carrier is executed successfully continuously for multiple times within a period of time, a priority class lower than that of the LBT mechanism or LBT mechanism parameter set used in the successfully executed contention-based access; or, 
	50KPCHV0034USC selecting for a next contention-based access an LBT mechanism or LBT mechanism parameter set corresponding to a priority class higher/lower than that of the LBT mechanism or LBT mechanism parameter set used in the unsuccessfully/successfully executed contention-based access (Sugirtharaj [0139] If the Category 4 LBT fails in transmitting the data, just before the DRS occasion the scheduler reverts 1140 to the higher priority Category 2 LBT in order to transmit the DRS); or,
	 when contention-based access to a channel according to an LBT mechanism or LBT 10mechanism parameter set is executed unsuccessfully for a first preset threshold number of times, selecting for the contention-based access to the channel an LBT mechanism parameter set with a smaller contention window and/or a shorter CCA duration or a simpler or faster LBT mechanism; or, 
	when contention-based access to a channel according to an LBT mechanism or LBT 15mechanism parameter set is executed successfully for a second preset threshold number of times, selecting for the contention-based access to the channel an LBT mechanism parameter set with a larger contention window and/or a longer CCA duration or an LBT mechanism with a more complicated process; or, 
	increasing or decreasing a priority class according to a measured interference variable.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tao and Yerramalli with Sugirtharaj, because Sugirtharaj teaches us [0068] If the first type of LBT fails, the method may comprise performing a second type of LBT prior to the DRS occasion in order to transmit the at least one subframe and the DRS.
	

	Conclusion
20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467